DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 22 of U.S. Patent No. 11,240,336. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets are drawn to the same subject matter regarding a content delivery network, responsive to HTTP requests sent from a plurality of user electronic devices and having as destinations respective ones of a plurality of origin servers, accelerates delivery of content originating from the plurality of origin servers operated on behalf of customers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (US 2012/0209942 A1) in view of Quinlan (US 2018/0255143 A1).

With regards to Claim 1, Zehavi teaches: a method performed in a content delivery network (CDN) that responsive to hypertext transfer protocol (HTTP) requests sent from a plurality of user electronic devices and having as destinations respective ones of a plurality of origin servers, accelerates delivery of content originating from the plurality of origin servers on behalf of customers of the CDN, the method comprising: separating, by a first plurality of CDN proxies implemented by the first plurality of electronic devices located in a first plurality of datacenters, the HTTP requests into requests for dynamic content and requests for non-dynamic content, wherein the first plurality of CDN proxies operate as reverse proxies that cache with regard to the requests for non-dynamic content (i.e., separate requests as taught by direct request to CDN proxy or edge forward proxy based on host identifier in the request header contents, Paragraph 52); sending, by the first plurality of CDN proxies, different ones of a first plurality of the requests for dynamic content to different ones of a second plurality of CDN proxies implemented by a second plurality of electronic devices located in a second plurality of datacenters based on the destinations of the requests (i.e., send another request as taught by send another request to identified origin server(s) based on corresponding header information, Paragraph 54).
Zehavi does not explicitly disclose according to a mapping between the second plurality of datacenters and a third plurality of datacenters for different ones of the customers based on a measure of a round-trip-time (RTT) between different ones of the second plurality of datacenters and different ones of the third plurality of datacenters; and sending, by the second plurality of CDN proxies, the requests for dynamic content to different ones of the plurality of origin servers based on configuration information, wherein the plurality of origin servers are implemented by a third plurality of electronic devices located in the third plurality of data centers. Quinlan does teach according to a mapping between the second plurality of datacenters and a third plurality of datacenters for different ones of the customers based on a measure of a round-trip-time (RTT) between different ones of the second plurality of datacenters and different ones of the third plurality of datacenters (i.e., RTT selection as taught by selecting an intermediate server to pass the request based on round-trip-time to target entity, Paragraphs 32, 57); and sending, by the second plurality of CDN proxies, the requests for dynamic content to different ones of the plurality of origin servers based on configuration information, wherein the plurality of origin servers are implemented by a third plurality of electronic devices located in the third plurality of data centers (i.e., forwarding as taught by transmit data through to the target enterprise entity, intermediate servers configured through processing instructions; Paragraphs 14, 26, 31-32, 57) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
With regards to Claim 2, Zehavi teaches sending, by the first plurality of CDN proxies, different ones of a second plurality of the requests for dynamic content directly to different ones of the plurality of origin servers based on the destinations of the HTTP requests (i.e., HTTP request specifies a host name or IP destination address, Paragraph 52)

With regards to Claim 3, Zehavi teacesh the above disclosed subject matter. However, Zehavi does not explicitly disclose wherein at least one of the second plurality of electronic devices located in each of the second plurality of datacenters measures the RTT to the third plurality of datacenters.  Quinlan does teach wherein at least one of the second plurality of electronic devices located in each of the second plurality of datacenters measures the RTT to the third plurality of datacenters (i.e., a ping test to measure roundtrip time between intermediate server and enterprise entity, Paragraph 49) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.

With regards to Claim 5, Zehavi teaches the above disclosed subject matter. However, Zehavi does not explicitly disclose wherein the mapping is established by a management server. Quinlan does teach wherein the mapping is established by a management server (i.e., administration server assigning paths with associated intermediate servers to resource server based on speed of data transmission, Paragraphs 20-21) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
With regards to Claim 6, Zehavi teaches the above disclosed subject matter. However, Zehavi does not explicitly disclose wherein the management server causes at least one of the second plurality of electronic devices located in each of the second plurality of datacenters to measure the RTT to at least one of the third plurality of datacenters, generates the mapping based on the measures of the RTTs, and causes the mapping to be stored in the first plurality of CDN proxies and the second plurality of CDN proxies.  Quinlan does teach wherein the management server causes at least one of the second plurality of electronic devices located in each of the second plurality of datacenters to measure the RTT to at least one of the third plurality of datacenters (i.e., cause intermediate server to perform ping/test message for RTT between intermediate server and enterprise entity, Paragraph 49), generates the mapping based on the measures of the RTTs (i.e., administration server assigning paths with associated intermediate servers to resource server based on speed data transmission, Paragraph 20-21), and causes the mapping to be stored in the first plurality of CDN proxies and the second plurality of CDN proxies (i.e., discovery service provides round trip times corresponding to path of intermediate server and enterprise entity for establishing a channel, Paragraph 85) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
With regards to Claim 7, Zehavi teaches the above disclosed subject matter. However, Zehavi does not explicitly disclose wherein configuration information stored in each of the first plurality of CDN proxies identifies each of the second plurality of datacenters and each of the second plurality of CDN proxies in those second plurality of datacenters.  Quinlan does teach wherein configuration information stored in each of the first plurality of CDN proxies identifies each of the second plurality of datacenters and each of the second plurality of CDN proxies in those second plurality of datacenters (i.e., discovery service for transmitting a list of servers and round trip times to target enterprise servers, Paragraphs 85-87) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
With regards to Claim 8, Zehavi teaches the wherein at least one of the second plurality of datacenters includes at least two of the second plurality of CDN proxies, and wherein at least one of the first plurality of CDN proxies applies the load balancing to select between the at least two of the second plurality of CDN proxies to send different ones of the requests for dynamic content (i.e., periodically select an intermediate server to route data to according to monitored round trip times, Paragraphs 65, 68) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
With regards to Claim 9, Zehavi teaches the above disclosed subject matter. However, Zehavi does not explicitly disclose wherein the at least one of the first plurality of CDN proxies actively monitors a status of a TCP connection with each of the at least two of the plurality of CDN proxies, and wherein the at least one of the first plurality of CDN proxies takes into account the status of the TCP connections when applying the load balancing.  Quinlan does teach wherein the at least one of the first plurality of CDN proxies actively monitors a status of a TCP connection with each of the at least two of the plurality of CDN proxies, and wherein the at least one of the first plurality of CDN proxies takes into account the status of the TCP connections when applying the load balancing (i.e., periodically evaluate and monitor round trip times of intermediate servers, Paragraph 65) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
With regards to Claim 11, Zehavi teaches the above disclosed subject matter. However, Zehavi does not explicitly disclose wherein at least one of the third plurality of datacenters includes at least two of the plurality of origin servers, and wherein at least one of the second plurality of CDN proxies applies load balancing to select the at least two of the plurality of origin servers to send different ones of the requests for dynamic content.  Quinlan does teach wherein at least one of the third plurality of datacenters includes at least two of the plurality of origin servers, and wherein at least one of the second plurality of CDN proxies applies load balancing to select the at least two of the plurality of origin servers to send different ones of the requests for dynamic content (i.e., front-end round trip times between electronic device and intermediate server, Paragraph 13; electronic device selecting intermediate server with updated best round trip time, Paragraph 68) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
With regards to Claim 14, Zehavi teaches the above disclosed subject matter. However, Zehavi does not explicitly disclose wherein the first plurality of CDN proxies sends the first plurality of the requests for dynamic content to different ones of the second plurality of CDN proxies also based on configuration information that identifies each of the second plurality of datacenters and each of the second plurality of CDN proxies in those second plurality of datacenters. Quinlan does teach wherein the first plurality of CDN proxies sends the first plurality of the requests for dynamic content to different ones of the second plurality of CDN proxies also based on configuration information that identifies each of the second plurality of datacenters and each of the second plurality of CDN proxies in those second plurality of datacenters (i.e., discovery service for transmitting a list of servers and round trip times to target enterprise servers, Paragraph 85-87) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
With regards to Claim 15, Zehavi teaches the above disclosed subject matter. However, Zehavi does not explicitly disclose wherein TCP connections between the first plurality of CDN proxies and the second plurality of CDN proxies are configured as preferred connections inside of the CDN.  Quinlan does teach wherein TCP connections between the first plurality of CDN proxies and the second plurality of CDN proxies are configured as preferred connections inside of the CDN (i.e., a list containing identified servers and their round trip times that are best to reach the target, Paragraph 87) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.
	
The limitations of Claim 17 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.


With regards to Claim 19, Zehavi teaches a method performed by a second CDN proxy implemented by one or more electronic devices located in a second datacenter to perform forwarder-proxy type operations in a CDN network that, responsive to hypertext transfer protocol (HTTP) requests sent from a plurality of user electronic devices and having as destinations respective ones of a plurality of origin servers, accelerates delivery of content originating from the plurality of origin servers on behalf of customers of the CDN (i.e., user device sends request for content in a CDN, Paragraph 49; requests directed to a server at host string or URL, Paragraph 49), the method comprising: for each of a plurality of the requests for dynamic content sent from different ones of a first plurality of CDN proxies of the CDN in a first plurality of datacenters (i.e., multiple or plurality of CDN proxies, Paragraph 523) responsive to different ones of the HTTP requests sent from different ones of the plurality of user electronic devices to the different ones of the first plurality of CDN proxies (i.e., receiving a request, determine if content is cached and if not forwarding request corresponding to origin server IP address, destination, Paragraphs 49, 54), performing the following: selecting one of a third plurality of datacenters as a currently selected datacenter based on the destination of the request for dynamic content (i.e., using DNS to determine origin server address based on the URL or host string in the request, Paragraph 54).
However, Zehavi does not explicitly disclose wherein different ones of the plurality of origin servers are implemented by electronic devices located in different ones of the third plurality of datacenters, selecting as a currently selected origin server one from a set of one or more of the plurality of origin servers in the currently selected datacenter based on configuration information, and sending the request for dynamic content to the currently selected origin server.  Quinlan does teach wherein different ones of the plurality of origin servers are implemented by electronic devices located in different ones of the third plurality of datacenters (i.e., intermediate servers/enterprise entity may be one or more servers that receive and response to requests from electronic devices, Paragraph 25), selecting as a currently selected origin server one from a set of one or more of the plurality of origin servers in the currently selected datacenter based on configuration information (i.e., select a server based on a list of round trip times, Paragraph 25), and sending the request for dynamic content to the currently selected origin server (i.e., establish connection between electronic device and intermediate/enterprise entity server to transmit requests, Paragraphs 20, 62) in order to manage network communication channels in a geographically distributed manner (Paragraph 1).  Therefore, based on Zehavi in view of Quinlan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quinlan with the system of Zehavi in order to manage network communication channels in a geographically distributed manner.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (US 2012/0209942 A1) in view of Quinlan (US 2018/0255143 A1) and further in view of Habusha (US 6,205,498 B1).

With respect to Claim 4, Zehavi and Quinlan teach the above disclosed subject matter. Zehavi and Quinlan do not explicitly disclose wherein the measure of RTT between different ones of the second plurality of datacenters and different ones the plurality of datacenters is based on a measure of time required to open a transmission control protocol (TCP) connection.  Habusha does teach wherein the measure of RTT between different ones of the second plurality of datacenters and different ones the plurality of datacenters is based on a measure of time required to open a transmission control protocol (TCP) connection (i.e., measure roundtrip time using a timestamp in connection establish packet, Col., 6, Line 58- Col. 7, Line 6; Claim 15) in order to reduce the amount of traffic on a network using a timestamp to implement timeout periods to verify sessions as still valid (Col. 7, Lines 32-51).  Therefore, based on [Primary Reference] in view of [Secondary Reference], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Habusha with the system of Zehavi and Quinlan in order to reduce the amount of traffic on a network using a timestamp to implement timeout periods to verify sessions as still valid.
	
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over r Zehavi (US 2012/0209942 A1) in view of Quinlan (US 2018/0255143 A1) and further in view of Rodriguez (US 2002/0135794 A1).

With regards to Claim 10, Zehavi and Quinlan teach the above disclosed subject matter. However, Zehavi and Quinlan do not explicitly disclose wherein at least one of the second plurality of CDN proxies actively monitors a status after it fails to establish a TCP connection with one of the plurality of origin servers.  Rodriguez does teach wherein at least one of the second plurality of CDN proxies actively monitors a status after it fails to establish a TCP connection with one of the plurality of origin servers (i.e., detect when node comes back online by submitting test connection requests, Paragraph 172) in order to improve quality of service by implementing load balancing to prioritize tasks (Paragraph 154).  Therefore, based on [Primary Reference] in view of [Secondary Reference], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rodriguez with the system of Zehavi and Quinlan in order to improve quality of service by implementing load balancing to prioritize tasks.
	
With regards to Claim 12, Zehavi and Quinlan teach the above disclosed subject matter. However, Zehavi and Quinlan do not explicitly disclose wherein the at least one of the second plurality of CDN proxies passively monitors a status based on whether the different ones of the requests for dynamic content that it sends result in receipt of HTTP responses, and wherein the at least one of the second plurality of CDN proxies takes into account the status when applying the load balancing.  Rodriguez does teach wherein the at least one of the second plurality of CDN proxies passively monitors a status based on whether the different ones of the requests for dynamic content that it sends result in receipt of HTTP responses (i.e., load balancing process which monitors servers every ten minutes with a test HTTP connection request, Paragraph 172), and wherein the at least one of the second plurality of CDN proxies takes into account the status when applying the load balancing (i.e., load balancing by modifying count state indicating available connections for performing tasks for a sever, Paragraph 172) in order to improve quality of service by implementing load balancing to prioritize tasks (Paragraph 154).  Therefore, based on [Primary Reference] in view of [Secondary Reference], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rodriguez with the system of Zehavi and Quinlan in order to improve quality of service by implementing load balancing to prioritize tasks.
	
With regards to Claim 13, Zehavi and Quinlan teach the above disclosed subject matter. However, Zehavi and Quinlan do not explicitly disclose wherein the at least one of the second plurality of CDN proxies actively monitors a status of a TCP connection with each of the at least two plurality of origin servers only when that TCP connection is considered down responsive to the passive monitoring. Rodriguez does teach wherein the at least one of the second plurality of CDN proxies actively monitors a status of a TCP connection with each of the at least two plurality of origin servers only when that TCP connection is considered down responsive to the passive monitoring (i.e., detect when a node comes back-online, monitor using test connection requests, Paragraph 172) in order to improve quality of service by implementing load balancing to prioritize tasks (Paragraph 154).  Therefore, based on [Primary Reference] in view of [Secondary Reference], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rodriguez with the system of Zehavi and Quinlan in order to improve quality of service by implementing load balancing to prioritize tasks.
	

Allowable Subject Matter
Claims 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        August 13, 2022